Order entered on April 17, 1961, denying appellant’s motion for an order directing executors Mary E. Keedick and Joseph Traehtman to accept the U. S. Treasury Department’s presently proposed valuation of $3,450,000 of the estate-owned music publishing corporations as of the time of decedent’s death, or, in the alternative, directing the removal of any executor failing and refusing to comply with the Surrogate’s direction, unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. No opinion. Concur—Botein, P. J., Breitel, Stevens, Eager and Bergan, JJ.